DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/18/2021.
Status of claims in the instant application:
Claims 1-17 and 19-36 are pending.
Claim 18 has been canceled.
Claims 1, 13, 15, 20-21, 29, and 34-36 have been amended.
No new claim has been added.
Response to Arguments
Applicant’s arguments, see page [14] of the remarks filed on 10/18/2021 with respect to “Objection to Specification”, have been fully considered in view of the amended specification/abstract, and they are persuasive. Therefore, the “Objection to Specification” has been withdrawn.
Applicant’s arguments, see page [14] of the remarks filed on 10/18/2021 with respect to “Claim Interpretation under 35 USC 112(f)”, have been fully considered in view of the current amended claims, and they are persuasive. Therefore, the claims are no longer being interpreted under 35 USC 112(f).
Applicant’s arguments, see page [14-15] of the remarks filed on 10/18/2021 with respect to “Rejection of Claims under 35 USC 112(b)”, have been fully considered in view of the amended claims, and they are persuasive. Therefore, the “Claim Rejections” have been withdrawn.
Applicant’s arguments, see page [15] of the remarks filed on 10/18/2021 with respect to “Rejection of Claims under 35 USC 112(a)”, have been fully considered in view of the amended claims, and they are persuasive. Therefore, the “Claim Rejections” have been withdrawn.
Applicant’s arguments, see page [15-17] of the remarks filed on 10/18/2021 with respect to “Rejection of Claims under 35 USC 101 – as an abstract idea”, have been fully considered in view of the amended claims, and they are persuasive. Therefore, the “Claim Rejections” have been withdrawn.
Applicant’s arguments, see page [18-22] of the remarks filed on 10/18/2021 with respect to “Rejection of Claims under 35 USC 103”, have been fully considered in view of the amended claims, and they are persuasive. Therefore, the “Claim Rejections” have been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Joseph Valentino (Attorney of Record, Reg. No. 62396) on 12/13/2021. This Examiner’s amendments further amends claims filed on 10/18/2021
---------------------------------- Start of Examiner’s Amendment -----------------------------------
The claims of the instant application are amended as follows:
Claim 1. (Currently Amended) A method for providing a data structure that identifies relationships between entities of an infrastructure of a computing system and that is configured to update in response to changes in the infrastructure of the computing system, the method comprising:

retrieving the data structure comprising vertices and edges, wherein each vertex of the data structure represents an entity of the infrastructure, and wherein each edge of the data structure represents a relationship between entities of the infrastructure;
analyzing the usage data to determine a correlation between a first operation specifying a first entity and a second operation specifying a second entity;
determining a type of the correlation between the first operation and the second operation, the type representing an explicit containment relationship between the first entity and the second entity or an indirect relationship between the first entity and the second entity;
generating an edge in the data structure between the first entity specified by the first operation and the second entity specified by the second operation, a type of the edge being based on the type of the correlation; and
generating event data comprising the usage data specifying either the first entity or the second entity, wherein a format of the event data corresponds to positions of the first entity and the second entity in the data structure and the type of the edge in the data structure, wherein a message specifying a remediation is generated based on traversing the data structure in an order, and wherein the order is based on the type of the edge.
Claim 15. (Currently Amended) A method for processing data representing operations of an infrastructure of a computing system to identify relationships between entities of the infrastructure, the method comprising:
receiving a request for event data that represents operations of the computing system that are related to a given entity of the infrastructure of the computing system;
retrieving a data structure comprising vertices and edges, wherein each vertex of the data structure represents an entity of the infrastructure and wherein each edge of the data structure represents a relationship between entities of the infrastructure,
wherein at least one edge represents a determined relationship between a first entity and a second entity based on an analysis of first operations specifying the first entity and second operations specifying the second entity;
selecting a given vertex representing the given entity of the infrastructure;
generating a set of entities including the given entity by traversing the data structure along the vertices and the edges, starting with the given vertex;
retrieving usage data for each entity of the set;
generating the event data by ordering the usage data in an order that is derived from traversing the data structure;
generating a message including a particular suggestion for remediation of at least one anomaly of the computing system based on the order of the usage data  that is derived from traversing the data structure; and
outputting the event data and the message.
Claim 21. (Currently Amended) A system for providing a data structure that identifies relationships between entities of an infrastructure of a computing system and 
at least one processor; and
a memory configured for storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:Application No. : 16/442,192Filed: June 14, 2019
receiving usage data representing a plurality of operations performed by the computing system, the usage data specifying, for each operation of the plurality, at least one entity of the infrastructure of the computing system that is related to that operation;
retrieving data structure from a data source, the data structure comprising vertices and edges, wherein each vertex of the data structure represents an entity of the infrastructure, and wherein each edge of the data structure represents a relationship between entities of the infrastructure;
analyzing the usage data to determine a correlation between a first operation specifying a first entity and a second operation specifying a second entity;
determining a type of the correlation between the first operation and the second operation, the type representing an explicit containment relationship between the first entity and the second entity or an indirect relationship between the first entity and the second entity;
generating an edge in the data structure between the first entity specified by the first operation and the second entity specified by the second operation, a type of the edge being based on the type of the correlation; and
generating event data comprising the usage data specifying either the first entity or the second entity, wherein a format of the event data corresponds to positions of the on traversing the data structure in an order, and wherein the order is based on the type of the edge.
Claim 29. (Currently Amended) A system configured to process data representing operations of an infrastructure of a computing system to identify relationships between entities of the infrastructure, the computing system comprising:
at least one processor; and a memory configured for storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving a request for event data that represents operations of the computing system that are related to a given entity of the infrastructure of the computing system;
retrieving, from a data source, a data structure comprising vertices and edges, wherein each vertex of the data structure represents an entity of the infrastructure and wherein each edge of the data structure represents a relationship between entities of the infrastructure,
wherein at least one edge represents a determined relationship between a first entity and a second entity based on an analysis of first operations specifying the first entity and second operations specifying the second entity;
selecting a given vertex representing the given entity of the infrastructure;
generating a set of entities including the given entity by traversing the data structure along the vertices and the edges, starting with the given vertex;
retrieving usage data for each entity of the set;
 that is derived from traversing the data structure; and
outputting the event data and the message.
Claim 35. (Currently Amended) One or more non-transitory computer readable media storing instructions that are executable by one or more processors configured to perform operations comprising:
receiving usage data representing a plurality of operations performed by a computing system, the usage data specifying, for each operation of the plurality, at least one entity of an infrastructure of the computing system that is related to that operation;
retrieving the data structure comprising vertices and edges, wherein each vertex of the data structure represents an entity of the infrastructure, and wherein each edge of the data structure represents a relationship between entities of the infrastructure;
analyzing the usage data to determine a correlation between a first operation specifying a first entity and a second operation specifying a second entity;
Application No. : 16/442,192Filed: June 14, 2019determining a type of the correlation between the first operation and the second operation, the type representing an explicit containment relationship between the first entity and the second entity or an indirect relationship between the first entity and the second entity;
generating an edge in the data structure between the first entity specified by the first operation and the second entity specified by the second operation, a type of the edge being based on the type of the correlation; an
on traversing the data structure in an order, and wherein the order is based on the type of the edge.
Claim 36. (Currently Amended) One or more non-transitory computer readable media storing instructions that are executable by one or more processors configured to perform operations comprising:
receiving a request for event data that represents operations of a computing system that are related to a given entity of an infrastructure of the computing system;
retrieving a data structure comprising vertices and edges, wherein each vertex of the data structure represents an entity of the infrastructure and wherein each edge of the data structure represents a relationship between entities of the infrastructure,
wherein at least one edge represents a determined relationship between a first entity and a second entity based on an analysis of first operations specifying the first entity and second operations specifying the second entity;
selecting a given vertex representing the given entity of the infrastructure;
generating a set of entities including the given entity by traversing the data structure along the vertices and the edges, starting with the given vertex;
retrieving usage data for each entity of the set;
generating a message including a particular suggestion for remediation of at least one anomaly of the computing system based on the order of the usage data  that is derived from traversing the data structure: and Application No. : 16/442,192Filed: June 14, 2019outputting the event data and the message.
------------------------------------- End Examiner’s Amendment -------------------------------------
Allowable Subject Matter
Claims 1-17 and 19-36 are allowed, but they renumbered as claims 1-35.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 10/18/2021 that have subsequently been amended in Examiner’s Amendments above, in response to office action mailed on 07/15/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
	US-PGPUB 20180032941 A1, Naous et al.: Naous discloses a system for providing automated root cause analysis of a monitored business transaction is disclosed. The system includes a processor; a memory; and one or more modules stored in the memory and executable by a processor to perform various operations. For example, a performance issue associated with the business transaction running in a monitored environment can be detected and automated root cause analysis can be provided to present to a user a chain of entities associated with detected performance issue. A score can be provided for each node of entity in the chain to indicate which node of entity is likelihood to be a root cause candidate for the performance issue.
US-PGPUB 20170279660 A1, Muntes-Mulero et al.: Muntes-Mulero’s disclosure addresses relationships among network entities. It disclose system and method for automated context graph generation that displays relationship among both 
US-PGPUB 20200372075 A1, Rogynskyy et al.: Rogynskyy’s disclosure is directed to systems and methods of maintaining confidence scores of entity associations derived from systems of record. The system can access a record objects of systems of record. The system can identify, from a record object corresponding to a first group entity, an account relationship data structure specifying a relationship. The system can identify a first group node profile corresponding to the first group entity. The system can identify, for each second group entity, a second group node profile. The system can detect a change in a relationship of the group entities in the account relationship data structure or from electronic activities. The system can determine, between the first and a second group node profile, a relationship type in the change. The system can update, in a node graph, an edge between a first and a second group node profile to indicate the relationship type. 
US-PGPUB 20180069885 A1, Patterson et al.: Patterson discloses a graph database analysis for network anomaly detection systems, in which a data analysis device receives multiple log data entries including parameters associated with a computer network event in a computing network. The data analysis device extracts one 
Patterson’s relates to detection of malicious threats to a computer network.
US-PGPUB 20120072887 A1, Basak: Basak discloses techniques for generating data that describes dependencies between software components as transactions are processed, as well as displaying dependency maps based on the data. The data may be collected by agents that monitor or trace transactions being processed by the software components. The collected data may be aggregated to form a directed graph that describes the dependencies between the software components. A dependency map may be displayed based on the directed graph. The dependency map may show dependencies between software components as the transactions are processed. The dependency map may also show dependencies between applications that include the software components. The dependency map(s) may allow a user to easily and quickly ascertain where a problem is occurring. For example, the user might be able to quickly determine that a problem is at a backend database, as opposed to an application server at a frontend.
Basak’s disclosure is directed to technology for monitoring software in a computing environment.
US-PAT 7539697B1, Akella et al.: Akella discloses methods and systems that generates and analyzes relationship graph representing a social network connecting multiple entities and maintained as nodes and edges. Data received for an entity is used to create a new node. A strength of relationship value is calculated for each relationship between the new entity and an entity represented by an existing node and assigned to an edge is created to represent each relationship. Data received for an existing node causes the node to be updated, and the strength of relationship values for each of its relationships to be recalculated and assigned to the appropriate edge. More than one node may exist for an entity and conflicts among the data of the multiple nodes are reconciled. The received data may be extracted from data sources owned by a user in accordance with privacy criteria for the user, or may result from processing data in the relationship graph.
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 15, 21, 29, 35 and 36; specifically they do not disclose “analyzing the usage data to determine a correlation between a first operation specifying a first entity and a second operation specifying a second entity; determining a type of the correlation between the first operation and the second operation, the type representing an explicit containment relationship between the first entity and the second entity or an indirect relationship between the first entity and the second entity; generating an edge in the data structure between the first entity specified by the first operation and the second entity specified by the second operation, a type of the edge being based on the type of the correlation; and generating event data comprising the usage data specifying either the first entity or the second entity, wherein a format of the event data corresponds to positions of the first entity and the second entity in the data structure and the type of the edge in the data structure, wherein a message specifying a remediation is generated based on traversing the data structure in an order, and wherein the order is based on the type of the edge”. Therefore, the independent claim are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434